DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on October 8, 2021 has been entered.

Response to Arguments
	Response is made to arguments provided in the Pre-Brief Conference request responsive to the Pre-Appeal Brief Request for Review. Reference is made to pages in this document.
	Applicant’s arguments with respect to Claims 1 and 27 as amended have been considered but are not persuasive or are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.

Rejections under 35 U.S.C. § 103
Applicant’s arguments appear to be on the following grounds:
Independent Claim 1 (pp. 1-4):
Examiner rejects Claim 1 as being unpatentable over Stamp (US 2018/0361510) in view of Hundley (US 2014/0252674).  Applicant disagrees for the following reasons. See pp. 1-2.
a. Hundley (US 2014/0080336) is non-analogous art (p. 2).
Applicant argues that Hundley is directed towards energy absorption material, however, the present invention and the primary reference, Stamp are directed toward 3D printed surgical adjuncts used as implants. These are completely distinct and not reasonably related fields of endeavor concerned with very different problems. No person having ordinary skill in the art would rely on a reference directed toward materials protecting people and goods from damaging impacts and forces to modify a surgical implant.  Accordingly, energy absorption materials are not within the field of the inventors’ endeavor (surgical implants), nor reasonably pertinent to the particular problem of compensating for variations in tissue properties (e.g. tissue thickness) and/or promoting tissue ingrowth.
This argument is not persuasive for the following reasons:
	In response to applicant's argument that Hundley is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). 
the Examiner refers to paragraph [0004] of the instant application where the problem addressed is that staples lack the natural flexibility of the tissue and are unable to withstand the varying intra-tissue pressures at the implantation site. The applicant’s solution is to provide a compressible, bioabsorbable adjunct with a plurality of resilient struts (paragraph [0013]) that can absorb particular stresses that are applied to the adjunct throughout its use (paragraph [0209]) which by absorbing stresses is  inherently an energy absorption function. These struts are designed to carry a stiffness that varies as a function of the amount of applied compression (paragraph [0196]) whereby compressibility of the struts having two bend zones configured to bend under varying compressions is a critical feature of the adjunct (paragraph [0048]). 
Examiner maintains that Hundley, which teaches compressibility of a plurality of struts (Figs. 2, 3a, 3b paragraph [0006]) with differing bend zones (paragraph [0048] connection of the neighboring lattice structures at a subset of nodes…each of which change the characteristic buckling response of the structure…) is reasonably pertinent to the compression function of the interconnected struts as recited in Claim 1.
b. There is No Motivation to Modify Stamp In view of Hundley (pp. 2-3)
A person having ordinary skill in the art would have no reason or motivation to modify Stamp with the teachings of Hundley to arrive at Claim 1. Examiner states that: “…because a configuration of initial bucking, compaction at a constant or near-constant stress plateau, and ultimately full densification is the ideal behavior of an energy absorption material (Fig. 1 paragraph [0006]). However, in Stamp buckling is not a desired characteristic for its three-dimensional structures and instead there is a need to create flexible structures which still provide mechanical strength to resist tensile and 
This argument is not persuasive for the following reasons:
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
	 In this case, Applicant’s argument that Hundley teaches away from Stamp is spurious because the compressive forces are resisted in Hundley by means of absorption (paragraph [0054]). Moreover, Stamp does teach the use of constructs with varying compress.

	c. The Rejection Relies on Improper Hindsight (pp. 3-4)
	The mere fact that Hundley discloses buckling structures does not rise to any motivation for a person of ordinary skill in the art to use such structures in a surgical implant. Absent the guidance of the Applicant’s specification and claims, Hundley would not have been sought or considered at all, and the Examiner appears to be relying on applicant’s own teachings as motivation to make the purposed modification. 
This argument is not persuasive for the following reason:
	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Moreover, see Examiner’s reasons above regarding the argument as to the disclosure of “buckling structures.”
	Independent Claim 27:
	Applicant’s arguments, see Comments For Pre-Appeal Brief Review pp. 4-5, filed September 7 2021, with respect to the rejection(s) of claim(s) Claim 27 and Claims 28-30 and 32, which depend therefrom, under 35 U.S.C.  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon Schmid (US 2013/0075449).

Claim Rejections - 35 USC § 103	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6, 11 and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Stamp (US 2018/0361510) in view of Hundley (US 2014/0252674).
Regarding Claim 1, Stamp teaches a method of manufacturing a three-dimensional structure (abstract) which can be used to promote tissue in-growth structures in medical implants and prostheses (paragraph [0097]) comprising: 


Stamp teaches an embodiment of a mesh sheet (paragraph [0160]) with a plurality of interconnected struts forming repeating units with first and second portions (Fig. 25 paragraph [0169] long segments – 1705 with linear sections – 1706 and curved sections – 1707), and wherein each second portion is configured to contact an adjacent second portion while the adjunct is under stress (Fig. 25 paragraph [0169] segments – 1705 fuse with adjacent segments at periodic intervals – 1709 at adjacent curved sections – 1707).

    PNG
    media_image1.png
    260
    478
    media_image1.png
    Greyscale


However, while Stamp discloses that these various flexible constructs are combinations of low flexions and compressive stiffness such that the construct does not transmit compressive loads to tissue (paragraphs [0141] [0144]…flexible construct may be shaped…such that the construct does not transmit compressive loads…), Stamp does not teach that these plurality of interconnected struts comprise bend zones configured to bend when the adjunct is compressed at first and second compressed states.

Hundley discloses an invention of architected materials used for energy absorption purposes (abstract) and to improve energy absorption (paragraph [0047]…through the reduction of peak stress and compressive stiffness…) which can include bio-compatibility applications (paragraph [0040]),  whereby a three-dimensional lattice architecture with a plurality of interconnected struts form repeating units with each unit being formed of a first strut and a second strut interconnected at a node, wherein the first and second struts each have a first portion and a second portion with the first portion proximate the node. (See Fig. 3b below paragraph [0035] nodes – 330 angled struts – 321, 322 portion of angled struts are internally terminated – 323).

    PNG
    media_image2.png
    351
    465
    media_image2.png
    Greyscale

[AltContent: textbox (Fig. 4)]Hundley further discloses that each first portion is configured to bend while the adjunct is under a first stress to cause the adjunct to compress from a pre-compressed state to a first compressed state, and wherein each second portion is configured to contact an adjacent second portion while the adjunct is under a second stress that is greater than the first stress to cause the adjunct to move from the first compressed state to a second compressed state  (Figs. 2, 3a, 3b paragraph [0006]) with differing bend zones (See Fig. 4 below, paragraph [0048] connection of the neighboring lattice structures at a subset of nodes…each of which change the characteristic buckling response of the structure… and eliminates the sharp load-drop observed when all member possess the same member length, radius, and orientation, two lattice structures – 451 and 452, nodes or ends – 421 and 422 having a set of unique unit cell parameters…) 
		                  
    PNG
    media_image3.png
    705
    481
    media_image3.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Stamp to incorporate the teachings of Hundley whereby a method of manufacturing a three-dimensional structure comprising a compressible bioabsorbable adjunct such that the adjunct comprises a plurality of first and second struts having different bend zones in order not to transmit compressive loads to tissue, as disclosed by Stamp, to also consider a first and second portion of each of these first and second struts causing the adjunct to compress from a pre-compressed to a first compressed state where when the second portion contacts an adjacent second portion, it is compressed from the first to a second compressed state, as disclosed by the invention of Hundley with its enhanced energy absorption lattice architecture. 
One with ordinary skill in the art would be motivated to do so because a configuration of initial buckling, compaction at a constant or near-constant stress plateau, and ultimately full densification is the ideal behavior of an energy absorption material (Hundley, Fig. 1 paragraph [0006]) and would prevent the transmission of compressive loads to tissue (Stamp, paragraph [0144]).

Regarding Claim 2, the combination of Stamp and Hundley disclose all the limitations of Claim 1 and Stamp further discloses coating the bioabsorbable adjunct with one or more anti-microbial agents (paragraph [0143] links may be coated to minimize wear and also with an antibiotic eluting coating in order to treat infection).

Regarding Claim 4, the combination of Stamp and Hundley disclose all the limitations of Claim 1 and Stamp further discloses wherein at least two of the layers are formed from different powders (paragraph [0062]).

Regarding Claim 6, the combination of Stamp and Hundley disclose all the limitations of Claim 1 and Hundley discloses exemplary stress-strain responses from its lattice architectures providing enhanced energy absorption (Figs. 9-10 paragraph [0047]), but does not disclose that the adjunct is configured to apply a stress of at least about 3 gf/mm2 to tissue stapled thereto for at least 3 days when the adjunct is in a tissue deployed state.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the adjunct to apply a stress of at least about 3 gf/mm2 to tissue stapled thereto for at least 3 days when the adjunct is in a tissue deployed state, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
 One would have been motivated to use this level of stress because this will allow for tissue to elongate there along as a load is placed on the tissue including muscles, tendons, and ligaments (Stamp, paragraphs [0141] [0153] …control…of tissue ingrowth and the egress of contained materials…:… flexible constructs …may be folded and attached to other media or themselves to form a cavity that can be expanded…) by means of improved energy absorption efficiency (Hundley Fig. 1 – ideal stress-strain 

Regarding Claim 11, the combination of Stamp and Hundley disclose all the limitations of Claim 1 and Hundley further discloses wherein the plurality of struts form repeating geometric units (Hundley at paragraph [0036] repeating periodic unit cell).

Regarding Claim 13, the combination of Stamp and Hundley disclose all the limitations of Claim 11 and Hundley further discloses wherein each repeating geometric unit has an X shape (Hundley paragraph [0044] lattice, diamond shapes). 

Claims 3, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stamp (US 2018/0361510) and Hundley (US 2014/0252674) as applied to Claim 1 above, and further in view of Shelton, IV (US 2012/0080336).
Regarding Claim 3, the combination of Stamp and Hundley disclose all the limitations of Claim 1 with Stamp disclosing that the powder comprises bioabsorbable glass particles (paragraph [0013]) but do not disclose coating the powder with bioabsorbable polymer particles
Shelton IV discloses a fastener cartridge for use with a surgical stapler (abstract) and discloses a wrap placed in a surgical site (Fig. 60 paragraph [0533] outer layer – 3511)  with a surgical coating wherein the powder comprises bioabsorbable polymer particles (Figs. 60, 61 paragraph [0534] in various embodiments, a tissue thickness compensator could also be comprised of a coating on a material and/or a second or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Stamp and Hundley to incorporate the teachings of Shelton IV whereby a method of manufacturing a three-dimensional structure that comprises scanning a beam to melt a plurality of layers of powder forming a compressible bioabsorbable adjunct with a elongate body using techniques such as selective laser sintering (SLS), would also consider the powder would comprise bioabsorbable polymer particles and further comprise coating at least a portion of adjunct with a composition comprising bioabsorbable polymer particles different from the bioabsorbable polymer particle of the powder.
 One with ordinary skill in the art would be motivated to do so because a different bioabsorbable polymer coating would expand in the presence of bodily fluids to further provide compression on the tissue (paragraph [0641]). Moreover, because of the slower rate of bioabsorbability of an outer layer or wrap, this can buttress or structurally reinforce the tissue with a staple line as it heals (paragraph [0535]). 

Regarding Claim 5, the combination of Stamp and Hundley disclose all the limitations of Claim 4 but do not describe the identity of the materials that form the first powder.


Regarding Claim 7, the combination of Stamp and Hundley disclose all the limitations of Claim 1 but do not describe the identity of the bioabsorbable polymers.
However, Shelton IV further discloses wherein the powder includes bioabsorbable polymer particles that are formed of materials selected from the group consisting of thermoplastic absorbable polyurethane, poly(lactic acid), polycaprolactone, polyglycolide, polydioxanone, poly(lactic-co-glycolic acid), polyglycolic acid, trimethylene carbonate, glycolide, dioxanone, copolymers thereof, and combinations thereof (paragraph [0643]).

3.	Claims 27-30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stamp (US 2018/0361510) in view of Schmid (US 2013/0075449).
Regarding Claim 27, Stamp discloses a method of manufacturing a three-dimensional structure (abstract), comprising: scanning a beam to melt a plurality of layers of powder (abstract, paragraphs [0043] [0097]) of form a compressible bioabsorbable adjunct (paragraphs [0043] [0097] tissue in-growth structures, paragraph  [0125] bioadsorbable glass, biological active materials), however, Stamp does not disclose  a bioadsorbable adjunct is configured to be releasably retained on a stapling body and with a plurality of staples disposed with the stapling body to secure the 
In the field of stapling assemblies for use with a surgical stapler, Schmid  also discloses a surgical stapler with a staple cartridge (abstract) and further discloses how to secure woven meshes (paragraph [0616]) allowing a plurality of staples disposed within the stapling body to pass therethrough such that the adjunct can be attached to tissue by the plurality of staples (Figs. 1, 18A-18D paragraph [0515] …compressible, implantable cartridge body – 1010…a plurality of staples – 1020 positioned in the compressible cartridge body – 1010) the adjunct comprising, 
a first longitudinal portion (Figs.7, 8, 286 [0534] [0713]  centrally disposed longitudinal slot – 904 one lateral side – 907 other lateral side – 909; …first side of a longitudinal slot – 13025…second side of slot – 13025…)   having a first plurality of struts interconnected at nodes to form a first plurality of truss structures (Figs. 87, 92 paragraphs [0578] [0580] inner layer – 4612 can comprise a corrugated or honeycomb-configured lattice which can be configured to withstand a compressive force, or pressure…; …lattice can comprise one or more weakened, or thin cross-sections – 4819 which can be configured to allow the walls defining the lattice to break when the cartridge body – 4810 is compressed [nodes]).
 a second longitudinal portion having a second plurality of struts interconnected at nodes to form a second plurality of truss structures (Fig. 86 paragraph [0575] where compressible cartridge body – 4510 can comprise an outer layer – 4511 and an inner layer – 4512.. which inherently included all of the compressible cartridge body), and 

 and wherein the first and second longitudinal portions are configured to be positioned on opposite sides of a slot defined within the stapling body with the longitudinal channel extending along the slot (Figs.6-8, 146, 273 paragraph [0583] first side…second side of a cutting member slot), the slot being configured to receive a cutting element (Fig. 386 paragraph [0739] a longitudinal slot configured to receive a cutting member therein).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Stamp to incorporate the disclosure of Schmid whereby a method of manufacturing a three-dimensional structure by scanning a beam to melt a plurality of powder layer forming a compressible bioabsorbable adjunct, as disclosed by Stamp, would further include that this adjunct would be configured to allow a plurality of staples to pass such that the adjunct is attached to the tissue and comprises a first and second longitudinal portions having a first and second plurality of struts interconnected at nodes to form a first plurality of truss structures with a longitudinal channel defined in between and configured to receive a cutting element, as disclosed by Schmid.  
One with ordinary skill in the art would be motivated to consider this because in the case of the first and second plurality of struts interconnected at nodes to form truss structures, one would consider this to withstand a compressive force or pressure, as long as it does not exceed a certain threshold value (paragraph [0578]), and, additionally, because a slot positioned between a first and second longitudinal portion 

Regarding Claim 28, the combination of Stamp and Schmid disclose all the limitations of Claim 27, and Schmid further discloses that the channel has one or more openings extending therethrough (Fig. 66 paragraph [0563] …in at least one embodiment, the knife slot – 3803 may not extend entirely through the thickness of the cartridge body – 3810…). 

Regarding Claim 29, the combination of Stamp and Schmid disclose all the limitations of Claim 27, and Hundley discloses exemplary stress-strain responses from its lattice architectures providing enhanced energy absorption (Figs. 9-10 paragraph [0047]), but does not disclose that the adjunct is configured to apply a stress of at least about 3 gf/mm2 to tissue stapled thereto for at least 3 days when the adjunct is in a tissue deployed state.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the adjunct to apply a stress of at least about 3 gf/mm2 to tissue stapled thereto for at least 3 days when the adjunct is in a tissue deployed state, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

but do not disclose that the adjunct is configured to apply a stress of at least about 3 gf/mm2 to tissue stapled thereto for at least 3 days when the adjunct is in a tissue deployed state.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the adjunct to apply a stress of at least about 3 gf/mm2 to tissue stapled thereto for at least 3 days when the adjunct is in a tissue deployed state, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
One would have been motivated to use this level of stress so that flexible side walls to flex laterally to allow for expansion (paragraph [0535]). This allows for the implanting of the adjunct such that it is left attached to the stapled tissue after the procedure is completed (Schmid, paragraph [0503]).   

 Regarding Claim 30, the combination of Stamp and Schmid disclose all the limitations of Claim 27 and Stamp further discloses coating the bioabsorbable adjunct 

Regarding Claim 32, the combination of Stamp and Schmid disclose all the limitations of Claim 27 and Stamp further discloses wherein at least two of the layers are formed from different powders (paragraph [0062]).

4.	Claims 31 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stamp (US 2018/0361510) and Schmid (US 2013/0075449) as applied to Claim 27 above, and further in view of Shelton, IV (US 2012/0080336).
Regarding Claim 31, the combination of Stamp and Schmid disclose all the limitations of Claim 27 with Stamp disclosing that the powder comprises bioabsorbable glass particles (paragraph [0013]) but do not disclose coating the powder with bioabsorbable polymer particles.
Shelton IV discloses a fastener cartridge for use with a surgical stapler (abstract) and discloses a wrap placed in a surgical site (Fig. 60 paragraph [0533] outer layer – 3511)  with a surgical coating wherein the powder comprises bioabsorbable polymer particles (Figs. 60, 61 paragraph [0534] in various embodiments, a tissue thickness compensator could also be comprised of a coating on a material and/or a second or third layer) which can be absorbed by the body at a desired rate (paragraph [0534], and further comprising coating at least a portion of the adjunct (paragraph [0641]) with a composition comprising bioabsorbable polymer particles that are different than the bioabsorbable polymer particles of the powder (paragraph [0699]).

 One with ordinary skill in the art would be motivated to do so because a different bioabsorbable polymer coating would expand in the presence of bodily fluids to further provide compression on the tissue (paragraph [0641]). Moreover, because of the slower rate of bioabsorbability of an outer layer or wrap, this can buttress or structurally reinforce the tissue with a staple line as it heals (paragraph [0535]). 

Regarding Claim 33, the combination of Stamp and Schmid disclose all the limitations of Claim 32, however, do not disclose what materials the first powder is formed of.
However, Shelton IV discloses a first powder is formed of materials selected from the group consisting of polyglactin, polydioxanone, and polycaprolactone copolymer (paragraph [0682]).

Regarding Claim 34, the combination of Stamp and Schmid disclose all the limitations of Claim 27 but do not describe the identity of the bioabsorbable polymers.
However, Shelton IV further discloses wherein the powder includes bioabsorbable polymer particles that are formed of materials selected from the group consisting of thermoplastic absorbable polyurethane, poly(lactic acid), polycaprolactone, polyglycolide, polydioxanone, poly(lactic-co-glycolic acid), polyglycolic acid, trimethylene carbonate, glycolide, dioxanone, copolymers thereof, and combinations thereof (paragraph [0643]).

Allowable Subject Matter
Claims 23-26 allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not alone or in combination teach or suggest an adjunct having “a plurality of resilient struts that are connected at joints…wherein the plurality of resilient struts are formed of the first powder and joints are formed of the second powder,” as recited in Claim 23. 
Examiner was unable to discover any other prior art that would teach or suggest this limitation of resilient struts formed of a first powder and joints formed of a second powder, including the disclosed prior art references of Stamp and Schmid. While both Stamp and Schmid disclose that additional material different from the first material may be deposited with or within the first material, there is no teaching that these are located separately in struts and joints of the interconnected repeating units (Stamp, paragraph [0062], Schmid paragraph [0558]).
Ek (US 2015/0250475), which was relied on previously for the 35 U.S.C. § 103 rejection, teaches an implant assembly that in some embodiments include struts formed via Selective Laser Powder Procession (SLPP) and does disclose that this process may include “… various types of powder with different types of material (plastic, metal, ceramic) and different powder composition (e.g. single component powder grains, composite powder grains, mixture of powder grains)” (paragraph [0035]), however, as with Stamp and Schmid, Ek is silent as to forming different, discrete portion of the struts with different materials. 
 Claims 24-26 allowed through dependency. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712